Citation Nr: 0831714	
Decision Date: 09/16/08    Archive Date: 09/22/08

DOCKET NO.  06-03 773A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1956 and from May 1956 to May 1972.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, that granted service connection for PTSD and assigned 
a 30 percent rating effective in October 2004.  The veteran 
disagrees with the assigned rating.  In June 2007, the 
veteran testified before the undersigned at a Board hearing 
at the RO.  A transcript of that hearing has been associated 
with the claims file.  In October 2007, this matter was 
previously before the Board at which time the case was 
remanded to the Appeals Management Center in compliance with 
due process requirements.

In June 2008, the Appeals Management Center received 
additional evidence in support of the veteran's claim.  This 
evidence consists of both duplicate private and VA medical 
records dated in June 2007.  As these records are already on 
file and have previously been considered by the RO, they are 
not considered pertinent evidence requiring review by the RO 
in the first instance.  See 38 U.S.C.A. § 20.1304(c). 


FINDING OF FACT

Effective June 15, 2007, but not earlier, the veteran's 
service-connected PTSD has been productive of a disability 
picture which more nearly approximates occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as disturbances of mood, notably 
depression, anxiety, and sleep impairment, and difficulty in 
establishing and maintaining effective work and social 
relationships, but without deficiencies in most areas.


CONCLUSION OF LAW

Resolving all reasonable doubt in the veteran's favor, the 
criteria for an evaluation of 50 percent, but no higher, for 
service-connected PTSD have been met from June 15, 2007, but 
no earlier.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.130, Diagnostic Codes 9411 (2007).

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

Since the issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
November 2004), another VCAA notice is not required.  
VAOPGCPREC 8-2003.  Moreover, in the November 2004 letter as 
well as in a November 2007 letter regarding the veteran's 
claim for an increased initial rating, the appellant was 
advised of the types of evidence VA would assist him in 
obtaining as well as his own responsibilities with regard to 
identifying relevant evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  As the November 2004 letter was sent to the 
appellant prior to the March 2005 rating decision presently 
on appeal, the VCAA notice was timely.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
this regard, the veteran was provided notice of the 
disability rating and effective date elements in a March 2006 
letter.

While the appeal was pending, a decision of the Court further 
defined the notice requirements with regard to increased 
compensation claims.  Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  However, as these notice requirements do not 
apply in cases such as this, i.e., when the appeal arises 
from the original assignment of a disability evaluation 
following an award of service connection, further 
consideration in this respect is not necessary.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations. All available pertinent medical records 
have been obtained and the veteran has been afforded a VA 
psychiatric examination. The appellant was also provided the 
opportunity to attend a Board hearing which he attended in 
June 2007.  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal. Under these circumstances, no further action 
is necessary to assist the appellant with this claim.  See 
generally 38 C.F.R. § 3.159(c)(4).

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The appeal is now ready 
to be considered on the merits.

II.  Facts

Private medical records show that the veteran was seen in 
December 1998 for psychiatric complaints.  He was diagnosed 
as having major depression and rule out PTSD.  

On file are private psychiatric treatment records, dated from 
December 2000 to October 2001, showing treatment by Ashok 
Patel, M.D. for depression and sleep problems.  

In October 2004, the veteran filed a claim of service 
connection for PTSD.

In December 2004, the veteran underwent a VA psychiatric 
examination.  There he complained of sporadic nightmares and 
flashbacks, hypervigilance, and easy startle response.  These 
symptoms were noted to be seemingly mild in nature.  The 
examiner reported that the veteran was retired, but had been 
able to perform work in refrigeration and air-conditioning.  
He was also noted to be twice divorced due to alcoholism, and 
presently had a girlfriend.  On examination the veteran was 
causally dressed and cooperative.  He had a neutral mood, 
appropriate affect, and normal speech.  His thought process 
and thought content were normal and he had no suicidal or 
homicidal ideation.  He was oriented to person, place and 
time.  His insight, judgment and impulse control were fair.  
Socially, the veteran spent time with his girlfriend, 
shopped, and watched television.  He said he kept in touch 
with his family and old classmates and was able to take care 
of his activities of daily living.  The examiner reported 
that the veteran had symptoms of PTSD and had been able to 
work.  He also noted that the veteran appeared to have a 
supportive social network.  He diagnosed the veteran as 
having PTSD, and assigned him a Global Assessment of 
Functioning score (GAF) of 70.  The examiner also stated that 
the veteran's symptoms were mild and did not prevent him from 
obtaining employment.

Also in December 2004 the veteran underwent an initial 
private psychological evaluation with Walter Florek, Ph.D.  
Dr. Florek noted that the veteran had worked four years in 
air conditioning and heating training, seven years in pipe 
fitting and welding, two years in maintenance, and 
approximately 14 years, until 1999, working in his own 
excavation business.  The veteran reported that he stopped 
working in 1999.  Daily symptoms were noted to include 
increased arousal, difficulty with concentration, 
hypervigilance or exaggerated startle response.  On a weekly 
basis the veteran was noted to experience intensification of 
symptoms when reminded of combat stressors, recurrent 
distressing dreams of such stressors, feelings of detachment 
or estrangement from others, anger problems and guilt.  
Monthly, the veteran experienced recurrent and intrusive 
distressing recollections of the stressors, and on rare 
occasions he reported hearing voices of lost buddies.  A host 
of other symptoms were noted such as restlessness, fatigue, 
tension and anxiety, depression, memory loss and difficulty 
concentrating.  

Dr. Florek reported that through the years the veteran had 
experienced a gradual, but consistent escalation of symptoms 
of depression and anxiety which began in service, and that 
these symptoms had intensified over the past few years to the 
point of him seeking and participating in psychotherapeutic 
treatment.  He diagnosed the veteran as having major 
depression and chronic PTSD and assigned him a GAF of 60.  

In a March 2005 rating decision, the RO granted service 
connection for PTSD and assigned a 30 percent rating, 
effective in October 2004.  

In May 2005, the veteran's representative disagreed with the 
30 percent evaluation assigned for PTSD due to worsening 
symptomatology.  

During an interim treatment evaluation with Dr. Florek on 
June 21, 2007, the veteran reported an increase in distress 
psychologically and emotionally related to service stressors 
due to news coverage of the Iraq War.  His reported symptoms 
were essentially identical to those noted during his initial 
evaluation in December 2004.  That is, he had noted daily 
symptoms of increased arousal, difficulty with concentration, 
hypervigilance or exaggerated startle response.  On a weekly 
basis the veteran was noted to experience intensification of 
symptoms when reminded of combat stressors, recurrent 
distressing dreams of such stressors, feelings of detachment 
or estrangement from others, anger problems and guilt.  
Monthly, the veteran experienced recurrent and intrusive 
distressing recollections of the stressors, and on rare 
occasions he reported hearing voices of lost buddies.  A host 
of other symptoms were noted such as restlessness, fatigue, 
tension and anxiety, depression, memory loss and difficulty 
concentrating.  Dr. Florek remarked that despite the 
veteran's diligence in treatment sessions and use of all 
recommended modalities, he continued to struggle with 
pervasive symptoms of depression and moderate symptoms of 
anxiety.  He said the prevalence of these symptoms, to 
include "prominent" sleep disturbances, genuinely 
compromised his overall level of functioning.  He reported 
that the veteran's symptoms had intensified over the last few 
years.  He diagnosed the veteran as having major depression, 
moderate to severe symptoms with no psychotic features, and 
PTSD, chronic.  He assigned the veteran a GAF of 45.  
Recommended treatment included continuation of individual and 
group psychotherapy as well as psychiatric treatment for 
monitoring of his psychotropic medications for symptoms of 
depression and anxiety.  

On June 15, 2007, a VA psychiatrist stated that he had been 
treating the veteran since 2006.  He noted that the veteran 
suffered from severe, chronic PTSD, and associated 
depression.  He said that after reviewing the veteran's 
history, it was noteworthy that despite trials of a range of 
antidepressant and hypnotic medications, the veteran's sleep 
disturbance, his other PTSD symptoms, and his chronic 
depression had not shown any significant improvement.  He 
said the veteran's prognosis for further recovery remained 
very guarded and he supported the veteran's "application for 
an increase in his service-connected disability for PTSD".

During a Board hearing in June 2007, the veteran testified 
that he lived by himself and had very few friends to 
socialize with.  He said he was working part-time driving a 
delivery truck, approximately 21 hours a week.  He also said 
he enjoyed his job and that it helps him get out of a slump 
just to do something.  He added that he doesn't always get 
along with people and does not have to deal with many people 
on the job.  As far as psychiatric treatment, the veteran 
reported monthly visits with his private and VA 
psychiatrists.  He denied participating in group therapy at 
that time.  His reported symptoms included sleep problems and 
flashbacks at least once a week.

III.  Analysis

A. General Rating Provisions

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3 (2007).  Also, when making determinations 
concerning the appropriate rating to be assigned, VA must 
take into account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 
1 Vet. App. 589, 592 (1995).

The Court has found that there is a distinction between a 
claim based on the veteran's disagreement with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  The Court also indicated that in the case 
of an initial rating, separate ratings could be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119 (1999).  As the veteran's claim for an increases arises 
from his disagreement with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether the application of "staged 
ratings" as enunciated by the Court in Fenderson, would be 
appropriate.



B.  PTSD Criteria

Under the criteria for PTSD (set forth at 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2007)), a 30 percent rating is assigned 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships. 

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relative, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning on a hypothetical continuum of 
mental health- illness.  See American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV). See also Carpenter v. 
Brown, 8 Vet. App. 240, 243 (1995). According to the DSM-IV, 
a GAF score between 41 and 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (no friends, 
unable to keep a job); a GAF between 51 and 60 is indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or coworkers); a GAF between 61 
and 70 is indicative of mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.

C.  Discussion

Pre June 15, 2007

The veteran's symptoms of PTSD do not meet the criteria for a 
higher than 30 percent rating at any time from the October 
2004 effective date of the grant of service connection to 
June 14, 2007.     

The pertinent evidence prior to June 2007 consists mainly of 
a December 2004 VA examination report and a December 2004 
private initial psychological evaluation report from Dr. 
Florek.  When considering this evidence in view of the 
criteria for a 50 percent rating for PTSD, it is evident that 
the criteria for a 50 percent rating have not been met prior 
to June 15, 2007.  In this regard, the veteran has not been 
shown by this medical evidence to have flattened affect, 
circumstantial, circumlocutory, or stereotyped speech, panic 
attacks more than once a week, difficulty in understanding 
complex commands, impaired judgment, or impaired abstract 
thinking.  Rather, he was found during the December 2004 VA 
examination to have appropriate affect and normal speech.  
His thought process and thought content were normal and his 
insight, judgment and impulse control were fair.  He did not 
report panic attacks during this examination, and no 
delusions or psychotic symptoms were noted upon examination.  
There was no suicidal or homicidal ideation nor was such 
ideation noted in the December 2004 private psychological 
treatment evaluation report.  

As for social relationships, the December 2004 VA examination 
report shows that the veteran has been twice divorced, but 
had a girlfriend.  The report also notes that he kept in 
touch with family and old classmates and had a supportive 
social network.  Occupationally, it is noted that the veteran 
retired in 1999, but had been able to perform his job.  It is 
also noted that his psychiatric problems did not prevent him 
from getting employment.    

The veteran's predominant symptoms over the course of this 
appeal include sleep impairment with related fatigue, a 
depressed mood, and anxiety.  It is worth noting at this 
point that the symptoms listed in VA's general rating formula 
for mental disorders are not intended to constitute an 
exhaustive list, but rather are to serve as examples of the 
type and degree of the symptoms, or their effects, that would 
justify a particular rating.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

In regard to the severity of the veteran's symptoms, the VA 
examiner and private psychologist in December 2004 place the 
veteran's symptomatology somewhere between a mild to moderate 
degree of impairment.  In this regard, the VA examiner in 
December 2004 described the veteran's symptoms as "mild" 
and assigned him a GAF of 70.  The December 2004 private 
psychologist assessed the veteran's symptoms as being "mild 
to moderate" in degree and assigned him a GAF score of 60.    

As is noted above, a GAF score between 51 and 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or coworkers).  A 
score between 61 and 70 is indicative of mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful interpersonal 
relationships.  Thus, the veteran's assigned GAF scores of 70 
and 60 in December 2004 are indicative of no more than 
moderate symptoms and are consistent with the respective 
examiner's assessment.  This evidence is consistent with a 30 
percent rating and does not warrant a higher rating prior to 
June 15, 2007.  

From June 15, 2007

In Dr. Florek's June 21, 2007, interim treatment evaluation 
report, he notes a worsening in the veteran's psychiatric 
symptomatology.  More specifically, he states that the 
veteran's symptoms had intensified over the last few years.  
He assessed the veteran as having major depression with 
moderate to severe symptoms with no psychotic features and 
PTSD, chronic.  He remarked that the veteran's depression and 
anxiety compromised his overall level of functioning, as well 
as his quality of life, and he assigned the veteran a GAF of 
45.  A GAF score between 41 and 50 is reflective of serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting), or any serious impairment in 
social, occupational, or school functioning (no friends, 
unable to keep a job).  

There is also the veteran's treating VA physician's June 15, 
2007, report expressing his "strong[] support" for the 
veteran's increased rating claim.  He stated that the veteran 
was suffering from severe, chronic, PTSD and that despite 
trials of a range of antidepressant and hypnotic medications, 
the veteran's sleep disturbance, other PTSD symptoms, and his 
chronic depression had not shown any significant improvement.  
He opined that the veteran's prognosis for any further 
recovery remained guarded.

Socially, the veteran testified in June 2007 that he had few 
friends to socialize with.  Occupationally, he testified that 
he began working part time approximately two years earlier 
driving a delivery truck.  The fact that the veteran has 
resumed employment after retiring in 1999, even on a part 
time basis, is not consistent with a GAF of 45 and goes 
against the criterion at first glance for a 50 percent rating 
requiring difficulty in establishing and maintaining 
effective work and social relationships.  However, 
consideration must also be given to the solitary nature of 
the veteran's job as a delivery truck driver.  Indeed, the 
veteran testified in June 2007 that he doesn't always get 
along with people and does not have to deal with many people 
on the job.  Thus, the criterion requiring difficulty in 
establishing and maintaining effective work and social 
relationships is not necessarily negated by the veteran's 
part time job as a delivery truck driver.

For the foregoing reasons, and by resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
evidence supports an increased rating, to 50 percent, for the 
veteran's service-connected PTSD from the effective date 
indicating a worsening of symptomatology, as of June 15, 
2007.  

Consideration of a higher rating, to 70 percent, for this 
disability has been considered.  However, the veteran's 
actual symptoms as described in the evidence above do not 
meet the criteria for a 70 percent rating.  That is, the 
evidence does not show obsessional rituals, speech 
intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively, 
spatial disorientation or neglect of personal appearance and 
hygiene.  The veteran lives alone and has managed to function 
independently.  He is able to establish and maintain some 
effective relationships. For these reasons, the veteran's 
PTSD does not meet the criteria for a 70 percent rating.  38 
C.F.R. § 4.130, Code 9411.  

Lastly, the Board finds that the application of the rating 
schedule is adequate and practical in this case. That is, in 
the absence of evidence of marked interference with 
employment due to the veteran's psychiatric disability, 
repeated hospitalization, or evidence that the disability is 
otherwise so exceptional or unusual as to render application 
of the regular schedular standards impractical, the Board is 
not required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) for assignment of 
a higher than 50 percent rating on an extra-schedular basis.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 
9 Vet. App. 88, 95 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).


ORDER

An increased initial rating, to 50 percent, is warranted for 
PTSD from June 15, 2007, but no earlier, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


